DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of claim 10 in the reply filed on 11/30/2021 is acknowledged. Claims 1-21, 25-27 are pending. 
Claims 4-9, 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Claims 1-3, 10, 14-21, 25-27 have been considered on the merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 15-18, 20, 21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honickel (60th annual meeting, IDS, 2016) supported by Grottke (Blood, 2011, IDS).  
Honickel teaches the simultaneous co-administration of Antithrombin (ATIII) with PCC’s to prevent the imbalance of pro and anticoagulant factors and correct coagulopathy in a porcine polytrauma model.  PCC’s are effective thrombin generators; however certain doses could induce disseminated intravascular coagulation (DIC) in trauma models due to imbalance of pro and anticoagulant factors. Honickel teaches the co-administration of 50 U/kg AT with 50 U/kg of PCC’s to the trauma models to 
Regarding claim 2, it was observed in Control and PCC50 models that AT levels dropped significantly compared to PCC50/AT50 models due to trauma and blood loss, while blood loss was significantly lower in PCC50/AT50 animals (Results section).  While PCC’s are beneficial to terminate severe bleeding and correct coagulopathy after trauma, the addition of AT may attenuate thrombin generation while avoiding excess thrombin generation (conclusion, see whole page, Fig. 1-4). In animals treated only with PCC’s DIC was observed, however PCC50/AT50 animals did not induce DIC. Given that Honickel administer the same PCC50/AT50 as exemplified by applicant to be a 1:05 ratio, the AT to FII molar ratio is taken to meet the limitations of claim 16 and 17 and anticipates the claims at least 1:30 ratio.   
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 15-21, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grottke (Blood, 2011, IDS) in view of Honickel (60th annual meeting, IDS, 2016). 

Grottke (2011) teach prothrombin complex concentrates (PCC’s, i.e. FII, FVII, FIX, FX) for reversal of vitamin K antagonists and treatment and prophylaxis of life-threatening bleeding in deficiencies of PCC factors (claim 18). PCC’s are known and accepted for these treatments (Introduction). While they are known to increase thrombin generation, they may also be a key to the risk of thromboembolic events due to excessive concentration of prothrombin(FII) in relation to levels of antithrombin, i.e. a cause of thromboembolic complications.  While some PCC’s comprise antithrombin, the 
Regarding claim 1, 3, 20, 21, PCC’s comprise coagulations factors. Both three-factor (Factor II, IX, and X) and four-factor (Factor II, IX, X, and VII) are known (introduction).  
Grottke study PCC therapy and concentrations in a porcine model of coagulopathy with blunt liver injury to assess its safety in trauma-related coagulopathy. The animals are administered saline (control) and 35 IU/kg PCC (PCC35) and 50 IU/kg PCC (PCC50, Cofact) which contains 26.8 IU/mL factor II, 12.1 IU/mL factor VII, 25.4 IU/mL factor IX, and 26.2 IU/mL factor X.  Cofact contains low levels of antithrombin (≤ 0.6 IU/mL). In the PCC50 groups some animals developed disseminated intravascular coagulation (DIC).
Regarding claim 10, Grottke measure prothrombin time (PT) after administration of PCC’s and find a decrease of at least 10 in some animals compared to controls (Fig. 1, p. 1945, Results section, Substitution with 35 IU/kg PCC section). PCC35 animals recovered from trauma and thrombin generation increased. Compared to controls they also see a decrease in clotting time in PCC35 and those PCC50 animals who do not develop DIC (Fig. 2 A, B), those who develop DIC (DIC+) also exhibit a decrease in fibrinogen and antithrombin (Table 1, p. 1945-1946, Results section). Two control animals had singular thromboemboli, 1-2 mm in diameter, inside the lung arterioles. In 3 animals from the PCC35 group, several thromboemboli 1-2 mm in diameter were found. All animals from the PCC50 group had disseminated thromboemboli in lung arterioles Figure 6C-E). Grottke finds that PCC’s can, at an appropriate dose, be effective in treating coagulopathy.
Regarding claim 15, Grottke teach the PCC Cofact to comprise FII having an activity level of 2.8 IU/ml 
Regarding claim 19, Grottke suggest that results from 2 different studies performed in a porcine model of trauma indicated considerably greater reduction in blood loss after coadministration of fibrinogen plus PCC, compared with administration of fibrinogen alone. Thus, combined treatment with fibrinogen and PCC’s has been advocated in trauma, with fibrinogen supplementation as the first priority on the basis that critically low levels of fibrinogen are encountered early in massive bleeding. Grottke suggest PCC therapy with fibrinogen supplementation with fibrinogen administered first followed by PCC administration (p. 1949, 1st, 2nd, 4th parag.). While the amount of fibrinogen is not disclosed, it would be within the purview of one of ordinary skill in the art to determine the amount of fibrinogen necessary by measuring the patients levels to ensure proper amounts are tailored to the patients specific need.  
Grottke teaches that the protracted activation of coagulation after PCC administration may be attributable to an imbalance of prohemostatic factors and inhibitors, i.e.  an insufficient level of antithrombin compared with the potential for thrombin generation. This hypothesis corresponds with in vitro and in vivo data that identified FII overload and insufficient inhibition of newly generated thrombin by antithrombin as the most likely cause of thrombosis. It is also supported by observations of prolonged tails as well as large amplitudes in the thrombin generation curves, indicating a lack of thrombin inhibition. In a biochemical comparison of commercially   Thus, the application of antithrombin might be considered before PCC infusion for trauma-induced coagulopathy to protect against excessive systemic thrombin levels (p. 1950, 1st full parag.). Grottke further states that “we believe that PCCs cannot be considered as balanced unless they include antithrombin at an quantity equivalent to that of prothrombin” (p. 1950, 2nd full parag.).
While Grottke suggests administering AT with PCC’s they do not teach coadministration nor the ratio of 1:30 of AT to FII. 
Honickel teaches the co-administration of Antithrombin (ATIII) with PCC’s to prevent the imbalance of pro and anticoagulant factors and correct coagulopathy in a porcine polytrauma model.  PCC’s are effective thrombin generators; however certain doses could induce disseminated intravascular coagulation (DIC) in trauma models due to imbalance of pro and anticoagulant factors. Honickel teaches the co-administration of 50 U/kg AT with 50 U/kg of PCC’s to the trauma models to attenuate thrombin generation. 
Regarding claim 2, it was observed in Control and PCC50 models that AT levels dropped significantly compared to PCC50/AT50 models due to trauma and blood loss, while blood loss was significantly lower in PCC50/AT50 animals (Results section).  While PCC’s are beneficial to terminate severe bleeding and correct coagulopathy after trauma, the addition of AT may attenuate thrombin generation while avoiding excess thrombin generation (conclusion, see whole page, Fig. 1-4). In animals treated only with PCC’s DIC was observed, however PCC50/AT50 animals did not induce DIC. Given 
Thus, before the effective filing date of the claimed invention, there was a teaching, suggestion or motivation by the prior art of record to coadminister PCC’s with AT to reduce thromboembolic events in patients having coagulation factor deficiencies. The coadministration terminates severe bleeding, corrects coagulopathy after trauma, and attenuates thrombin generation while avoiding excess thrombin generation. Therefore, given the combined teachings of the prior art a posita would have been motivated to combine the prior art to achieve applicants claimed method with a reasonable expectation of successfully reducing thromboembolic complications. The at least 1:30 molar ratio of AT to FII is taught by Honickel as they teach the same AT50/PCC50 ratio administration taught by applicants.  In addition, the amounts are taken to be a result effective variable which is optimizable by the skill artisan to be specifically tailored to a patients needs. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grottke (Blood, 2011, IDS) in view of Honickel (60th annual meeting, IDS, 2016) as applied to claims 1-3, 10, 15-21, 25-27 above, and further in view of Grottke (2015) 
The teachings of Grottke in view of Honickel are found above. 
The refences do not teach further administering heparin. 
Grottke teach prothrombin complex concentrates (PCC’s) for reversal of vitamin K antagonists, (i.e. warfarin, for example, which reduces levels of four coagulation st col. 2nd full para., p. 928 Table 2). 
Regarding claim 14, the PCC’s are also taught to contain heparin (see Table 1,  Beriplex (Confidex or Kcentra), PPSB and Prothromplex). 
Regarding claim 19, Grottke teach that fibrinogen is generally the first coagulation factor to decrease below critical levels during bleeding (p. 923, 2nd col.) and thus teach additionally administering a fibrinogen concentrate (6-8 g) or cryoprecipitate before PCC administration (p. 927, 1st full parag., p. 929, 1st parag.) and simultaneously with PCC’s to treating bleeding patients with trauma-induced coagulopathy (Fig. 1). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to a posita to administer heparin with PCC’s and AT as most PCC’s contain heparin. Thus, before the effective filing date of the claimed invention, all the claimed . 


Claim 1-3, 10, 16-18, 20, 21, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrophanov (2016, IDS) in view of Honickel (60th annual meeting, IDS, 2016). 
Mitrophanov (2016) teach that PCC use in trauma and surgery-related coagulopathy is complicated by the possibility of thromboembolic events. 
Regarding claims 3, 20, 21, 25-27, Mitrophanov test the effects of 3- (FII, FIX, FX) and 4-factor (FII, FIX, FX, and FVII) PCC’s with or without antithrombin administration (Background) on thrombin generation in dilution models simulating in vivo porcine models of coagulopathy (p. 536, 2nd col. Sample prep section). Mitrophanov teach that traumatic coagulopathy leads to increased thrombin generation in combination with reduced levels of antithrombin (AT)(p. 535, whole page). 
3- (FII, FIX, FX) and 4-factor (FII, FIX, FX, and FVII) PCC’s contain small amounts of AT; however optimal PCC compositions for any given pathological condition is not fully understood (p. 536, 1st full para.). However, regarding claim 2, PCC’s in combination with AT (designated CCF-AT having FII, FIX, and FX with AT) restores normal thrombin generation after hemodilution compared to 4-factor PCC’s alone (CCF-FVII) and thus it is suggested to coadminister AT with PCC’s for treatment of trauma-st col, 2nd full parag.). 
Regarding claim 10, Mitrophanov measure aPTT and PT in treated samples (p. 537, 1st parag.). CCF-AT supplementation prolonged PT compared to others (p. 539, last parag., p. 542, Fig. 5a). Mitrophanov teach that AT is the most abundant natural inhibitor of the blood coagulation proteases and may be regarded as the strongest natural anticoagulant. Therefore, the design of the CCF-AT supplementation strategy indicates its ability to considerably strengthen both coagulation and anticoagulation processes in plasma.  Most commercially available PCCs only include small amounts of AT (1%–5%) compared with higher concentrations of procoagulant factors.
 The possibility of thromboembolic complications is a major concern when procoagulants are used in traumatic and surgical coagulopathy. The administration of AT together with commercially available PCCs is a promising approach, but the relative dosage and administration time for the 2 distinct components will require careful investigation. With properly balanced procoagulants and anticoagulants, both 3- and 4-factor PCCs could likely achieve the desired improved level of safety without sacrificing efficacy.
While Mitrophanov teaches administering AT with PCC’s they do not teach coadministration to a patient nor the ratio of 1:30 of AT to FII.  
Honickel teaches the co-administration of Antithrombin (ATIII) with PCC’s to prevent the imbalance of pro and anticoagulant factors and correct coagulopathy in a porcine polytrauma model.  PCC’s are effective thrombin generators; however certain doses could induce disseminated intravascular coagulation (DIC) in trauma models due 
Regarding claim 2, it was observed in Control and PCC50 models that AT levels dropped significantly compared to PCC50/AT50 models due to trauma and blood loss, while blood loss was significantly lower in PCC50/AT50 animals (Results section).  While PCC’s are beneficial to terminate severe bleeding and correct coagulopathy after trauma, the addition of AT may attenuate thrombin generation while avoiding excess thrombin generation (conclusion, see whole page, Fig. 1-4). In animals treated only with PCC’s DIC was observed, however PCC50/AT50 animals did not induce DIC. Given that Honickel administer the same PCC50/AT50 as exemplified by applicant to be a 1:05 ratio, the AT to FII molar ratio is taken to meet the limitations of claim 16 and 17 and anticipates the claims at least 1:30 ratio.   
Thus, before the effective filing date of the claimed invention, there was a teaching, suggestion or motivation by the prior art of record to coadminister PCC’s with AT to reduce thromboembolic events in patients having coagulation factor deficiencies. The coadministration terminates severe bleeding, corrects coagulopathy after trauma, and attenuates thrombin generation while avoiding excess thrombin generation. Therefore, given the combined teachings of the prior art a posita would have been motivated to combine the prior art to achieve applicants claimed method with a reasonable expectation of successfully reducing thromboembolic complications. In addition, the at least 1:30 molar ratio of AT to FII is taught by Honickel.  Further, the . 
Claims 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrophanov (2016) in view of Honickel (60th annual meeting, IDS, 2016) as applied to claims 1-3, 10, 16-18, 20, 21, 25-27 above, and further in view of Grottke (2015, IDS) and Grottke (Blood, 2011, IDS). 
The teachings of Mitrophanov (2016) in view of Honickel are found above. 
The references do not teach further administering heparin or fibrinogen. 
Grottke (2015) teach prothrombin complex concentrates (PCC’s) for reversal of vitamin K antagonists, (i.e. warfarin, for example, which reduces levels of four coagulation factors) and treatment and prophylaxis of bleeding in acquired deficiency of PCC factors. PCC’s comprise coagulations factors. Both three-factor (Factor II, IX, and X) and four-factor (Factor II, IX, X, and VII) PCC’s are known and used for treatment. In both trauma and perioperative bleeding, patients present a variety of coagulopathies. PCC increase thrombin generation and thus can be effective in facilitating hemostasis in trauma and perioperative bleeding, i.e. a patient having an acquired coagulation factor deficiency. Grottke teach PCC products which contain Factors II, VII, IX and X along with Antithrombin (Table 1, Beriplex (Confidex or Kcentra), PPSB and Prothromplex) and wherein the administration of said products reduce ones potential risk for thromboembolic complications by enhancing thrombin generation and/or fibrin formation to promote clot formation at the site of hemorrhage but not systemically throughout the circulatory system (p. 923, last parag.. p. 925, p. 927, 1st col. 2nd full para., p. 928 Table 2). 

Regarding claim 19, Grottke teach that fibrinogen is generally the first coagulation factor to decrease below critical levels during bleeding (p. 923, 2nd col.) and thus teach additionally administering a fibrinogen concentrate (6-8 g) or cryoprecipitate before PCC administration (p. 927, 1st full parag., p. 929, 1st parag.) and simultaneously with PCC’s to treating bleeding patients with trauma-induced coagulopathy (Fig. 1). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to a posita to administer heparin with PCC’s and AT as most PCC’s contain heparin. 
Regarding claim 15, the references are silent as to the activity level of FII, however Grottke 2011 teaches PCC’s containing FII activity levels between 10-80 IU/ml (Table 1).  Thus, PCC’s containing the FII activity levels were well-known, routine and conventional in the art. Thus, before the effective filing date of the claimed invention, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632